I agree that by the provisions of the Vehicle and Traffic Law the duty is imposed upon the State to "maintain the signal lights placed by authority of the state" on or along any State highway maintained by the *Page 281 
State. The Department of Public Works, Division of Highways, is the agent of the State in carrying out the statutory duty imposed upon the State and the State has assumed liability for negligence of its agent in carrying out that duty. To establish their claims in these cases the claimants must, however, prove that their injuries resulted from the negligence of the agent of the State. In my opinion proof that a bulb in the traffic signal was not replaced within twenty-one hours after it ceased to function is insufficient to establish negligence in the maintenance of the light where the division or department of highways charged with duty to maintain the light had no notice that it was not functioning and where it was the practice of the department to replace the bulbs after reasonable periods of use. No duty to inspect the lights in the interval rested upon the highway division or department and negligence, if any, by members of the police force of the Town of Amherst in failing to note that a light was not functioning and to report that fact to the State Highway Department would not be the negligence of agents of the State in carrying out the statutory duty assumed by the State and would not be imputed to the State or give rise to liability of the State under "the same rules of law as applied to actions in the supreme court against individuals or corporations."
It also appears as a matter of law that the proximate cause of the accident was the negligence of the driver of the Mendy car in crossing the intersection after the green light was extinguished.
The judgments should be reversed and claims dismissed.
LOUGHRAN, CONWAY and DESMOND, JJ., concur with LEWIS, J.; LEHMAN, Ch. J., dissents in memorandum, in which THACHER and DYE, JJ., concur.
Judgments affirmed. *Page 282